Citation Nr: 0424606	
Decision Date: 09/07/04    Archive Date: 09/15/04

DOCKET NO.  03-31 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for peripheral neuropathy of 
both lower extremities, claimed due to VA medical treatment.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from November 1942 to 
October 1945.

This case came to the Board of Veterans' Appeals (Board) from 
the North Little Rock, VA regional office, (RO).  

In August 2004, for good cause shown, the Board granted a 
motion to advance the veteran's case on the Board's docket.

During the course of this appeal, the veteran appears to have 
filed claims seeking service connection for bilateral hearing 
loss in March 2003, and entitlement to special monthly 
pension by reason of being in need of regular aid and 
attendance or on account of being housebound in February 
2004.  As these claims do not appear to have been 
adjudicated, they are referred to the RO for adjudication and 
development as appropriate.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A review of the procedural history of this case reveals there 
has been some confusion as to the benefit the veteran seeks.  
In November 2001, the veteran submitted an informal claim for 
compensation for peripheral neuropathy of both lower 
extremities.  The RO interpreted this as a claim for service 
connection.  The veteran and his representative have since 
clarified that it was a claim for benefits under 38 U.S.C.A. 
§ 1151 due to additional disability (peripheral neuropathy) 
arising from VA treatment, (an 1151 claim).  This 1151 claim 
was not formally addressed by the RO until it issued a 
supplemental statement of the case in December 2003.  The 
August 2004 Informal Hearing Presentation prepared by the 
veteran's representative is considered by the Board to be a 
notice of disagreement with the denial of the 1151 claim.  In 
order for the Board to acquire jurisdiction over this matter, 
however, it will be necessary for the veteran to be issued a 
statement of the case concerning this issue, and for him to 
submit a timely substantive appeal.  The case is therefore, 
remanded to accomplish these tasks.  

The Board also finds there is a further duty to assist the 
veteran with his claim herein.  Veterans Claims Assistance 
Act of 2000 (VCAA); 38 U.S.C.A. §§ 5103A, 5107(a) (West 
2002); 38 C.F.R. §§ 3.102, 3.159(c)(d) (2003).  In 
particular, the RO should ask that the veteran identify the 
specific location and date of the VA medical treatment which 
he claims resulted in his peripheral neuropathy of the 
bilateral lower extremities.  The RO should then attempt to 
obtain any records identified by the veteran.

As for entitlement to service connection for peripheral 
neuropathy of the bilateral lower extremities, it is now 
clear the veteran never claimed that he developed this 
condition during active duty service.  As noted above, he 
specifically attributes this condition to treatment he has 
received during an ear, nose and throat examination at the VA 
medical center.  Thus, the claim for service connection is 
not properly before the Board.   

Under the circumstances, the case is remanded for the 
following:

1.  The RO should send the veteran 
written notice under concerning the 
evidence and information necessary to 
substantiate his claim for entitlement to 
compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for 
peripheral neuropathy, both lower 
extremities, claimed due to VA medical 
treatment, including notice of what 
portion he is to provide and what portion 
the VA is to provide.   

2.  The RO should ask the veteran to 
identify the approximate date and 
location of the VA medical treatment to 
which he attributes his peripheral 
neuropathy of both lower extremities.  
The RO should then obtain copies of the 
identified medical records.  

3.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should provide the 
veteran and his representative with a 
statement of the case addressing the 
issue of entitlement to compensation 
benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for peripheral neuropathy 
of both lower extremities, claimed due to 
VA medical treatment.  They should be 
advised of the need to submit a timely 
substantive appeal if they desire the 
Board to address this issue.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


